Exhibit 12 AT&T, INC. COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Dollars in millions Six Months Ended Year Ended 6/30/2007 6/30/2006 12/31/2006 12/31/2005 12/31/2004 12/31/2003 12/31/2002 Earnings: Income from continuing operations before income taxes* 8,870 4,854 10,881 5,718 7,165 8,716 10,271 Equity in net income of affiliates included above (383 ) (789 ) (2043 ) (609 ) (873 ) (1253 ) (1921 ) Fixed Charges 1,964 1,112 2,209 1,680 1,238 1,390 1,659 Distributed income of equity affiliates 39 37 97 158 331 288 335 Interest capitalized (78 ) (31 ) (73 ) (36 ) (31 ) (37 ) (58 ) Earnings, as adjusted 10,412 5,183 11,071 6,911 7,830 9,104 10,286 Fixed Charges: Interest expense 1,752 936 1,843 1,456 1,023 1,191 1,382 Interest capitalized 78 31 73 36 31 37 58 Dividends on preferred securities 1 1 3 31 24 22 24 Portion of rental expense representative of interest factor 133 144 290 157 160 140 195 Fixed Charges 1,964 1,112 2,209 1,680 1,238 1,390 1,659 Ratio of Earnings to Fixed Charges 5.30 4.66 5.01 4.11 6.32 6.55 6.20 * All periods presented exclude “Income From Discontinued Operations, net of tax” on our Consolidated Statements of Income, which was from the sale of our interest in the directory advertising business in Illinois and northwest Indiana.
